PER CURIAM.
Upon consideration of the appellee’s “Response to Appellant’s Response to Order to Show Cause,” which the Court treats as a motion to dismiss1, the Court *659has determined that the motion for rehearing below was not authorized. See Wagner v. Bieley, Wagner & Assocs., Inc., 263 So.2d 1 (Fla.1972). Consequently, the motion did not delay rendition of the order on appeal and the notice of appeal was not timely filed. Accordingly, the appellee’s motion to dismiss is hereby granted and the appeal is dismissed as untimely.
DISMISSED.
ERVIN, KAHN and HAWKES, JJ., concur.

. The Court directed the appellant to show cause why the motion should not be granted and the appeal dismissed for lack of jurisdic*659tion. However, the appellant has failed to respond.